Case 1:18-cv-00433-MAC Document 340 Filed 04/07/21 Page 1 of 4 PageID #: 10705




 UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


 EMORY GRANT,                                     §
                                                  §
                 Plaintiff,                       §
                                                  §
 versus                                           §           CIVIL ACTION NO. 1:18-CV-433
                                                  §
 CRST EXPEDITED, INC. and                         §
 KARL O. BROOKS,                                  §
                                                  §
                 Defendants.                      §

                                 MEMORANDUM AND ORDER

          Pending before the court is Plaintiff Emory Grant’s (“Grant”) Motion to Amend Order on

 Limitations of Trial Time (#330), wherein Grant seeks additional time allotted for trial and for

 counsel-led voir dire. Defendant CRST Expedited, Inc. (“CRST”), filed a response in opposition

 (#334). Having considered the motion, CRST’s response, the record, and the applicable law, the

 court is of the opinion that the motion should be denied.

          The court has an “inherent right to place reasonable limitations on the time allotted for

 trial.” Frazier v. Honeywell Int’l, Inc., 518 F. Supp. 2d 831, 840-41 (E.D. Tex. 2007) (citing

 Deus v. Allstate, 15 F.3d 506, 520 (5th Cir.), cert. denied, 513 U.S. 1014 (1994)). While the

 court has “broad discretion in managing its docket and structuring the conduct of trial,” that

 discretion has its limits. McClain v. Lufkin Indus., Inc., 519 F.3d 264, 282 (5th Cir.) (citing Sims

 v. ANR Freight Sys., Inc., 77 F.3d 846, 849-50 (5th Cir. 1996)) (“A district court has broad

 discretion in managing its docket and structuring the conduct of a trial.”), cert. denied, 555 U.S.

 881 (2008). “When the manner of the presentation of information . . . is judicially restricted to
Case 1:18-cv-00433-MAC Document 340 Filed 04/07/21 Page 2 of 4 PageID #: 10706




 the extent that the information becomes incomprehensible then the essence of the trial [is]

 destroyed.” Id. (quoting Sims, 77 F.3d at 849).

         Here, the court has allotted 10 hours per side for trial. The court finds that this amount

 of time is reasonable. This is a civil personal injury case arising out of a motor vehicle accident.

 See United States v. Morrison, 833 F.3d 491, 504 (5th Cir. 2016) (citing United States v. Colomb,

 419 F.3d 292, 299 (5th Cir. 2005); United States v. Gray, 105 F.3d 956, 963-65 (5th Cir.), cert.

 denied, 520 U.S. 1246 (1997)) (noting that the Fifth Circuit Court of Appeals approves of the use

 of reasonable time limits in trials in civil cases and “even in criminal cases where limits are more

 controversial”), cert. denied, 137 S. Ct. 1098 (2017). Indeed, because CRST already stipulated

 to liability for the collision, this trial involves only the amount of damages Grant is entitled to

 recover for injuries he sustained in the collision. In view of the limited nature of the issues in this

 case, 10 hours for each side is adequate. Contrary to Grant’s assertion, the time limits will not

 create an unfair trial, as the time allotted is sufficient for Grant’s counsel to present to the jury

 comprehensible information about Grant’s alleged injuries and the treatment he received. See

 McClain, 519 F.3d at 282 (quoting Sims, 77 F.3d at 849). Rather, this time limit serves to

 expedite the presentation and questioning of witnesses—“procedures that [the Fifth Circuit] view[s]

 as tools that well serve our system of dispute resolution.” Sims, 77 F.3d at 849.1 The court,

 therefore, denies Grant’s request for additional time at trial.




         1
          Notably, in CRST’s response, CRST attaches an email from Grant’s counsel, which shows that
 Grant will likely not be calling several witnesses at trial. These witnesses include Defendant Karl O.
 Brooks, the driver of CRST’s 18-wheeler truck, and Officer Robert Wilson, the investigating law
 enforcement officer for the collision. Thus, it appears that the court’s time limit is already serving its
 intended purpose—to expedite the presentation and questioning of witnesses.

                                                     2
Case 1:18-cv-00433-MAC Document 340 Filed 04/07/21 Page 3 of 4 PageID #: 10707




        Grant further asks for additional time for counsel-led voir dire. In denying the parties’

 Motions for Counsel-Directed Voir Dire (#s 253-8, 253-9), the court noted that the parties are

 each allocated 15 minutes of their own counsel-led voir dire. Grant claims that this does not meet

 the specific needs of the case or give the parties the opportunity to explore fully possible bias and

 prejudice, correctly make challenges for cause, and/or intelligently exercise peremptory

 challenges. The court, however, is not persuaded.

        As the court described in its March 16, 2021, Order (#284):

        The court will conduct the majority of the voir dire questioning, which will be
        quite thorough. Once the court concludes its questioning, the parties will each be
        allowed fifteen minutes to ask the jury panel additional questions. The court
        further notes that some of the information sought in the proposed questionnaire will
        be provided in the standard juror questionnaire, which will be made available to
        counsel before voir dire commences. The court’s voir dire will contain many of
        the proposed questions proffered by the parties.

 This falls in line with the requirements of Federal Rule of Civil Procedure 47, which provides that

 the court may examine prospective jurors itself. Rule 47 further states that “[i]f the court

 examines the jurors, it must permit the parties or their attorneys to make any further inquiry it

 considers proper, or must itself ask any of their additional questions it considers proper.”

        Moreover, the court finds that this voir dire process is adequate to discover bias and does

 not deprive a party of an opportunity to make reasonably intelligent use of its peremptory

 challenges. Cimino v. Raymark Indus., Inc., 151 F.3d 297, 323 (5th Cir. 1998) (“A district judge

 generally has broad discretion in determining how best to conduct voir dire, . . . but that

 discretion is abused if the scope of voir dire is inadequate to discover bias or deprives a party of

 an opportunity to make reasonably intelligent use of his peremptory challenges.”). As an initial

 matter, because this case stems from a non-fatal vehicle collision, it is not a complex case and does


                                                  3
Case 1:18-cv-00433-MAC Document 340 Filed 04/07/21 Page 4 of 4 PageID #: 10708




 not involve a confusing or difficult set of facts. Additionally, as explained above, counsel for both

 parties have proffered questions for the court to pose during voir dire, and the court has

 incorporated a majority of those questions for use during the upcoming voir dire. The parties will

 also receive completed standard juror questionnaires before voir dire begins. Voir dire will,

 indeed, be quite thorough, lasting several hours, in order to ferret out any potential juror’s bias

 or prejudice. After this process, counsel for each side will be permitted 15 minutes to ask their

 own questions of the jury panel. Thus, the court’s voir dire process is adequate for the parties to

 discovery any bias or prejudice harbored by the potential jurors as well as to make reasonably

 intelligent use of their peremptory challenges. See id. (in an asbestos case, where the trial court

 refused to furnish a list of the over 2,000 class members to prospective jurors, the Fifth Circuit

 found that there was no abuse of discretion “[c]onsidering together the [juror] questionnaire, the

 court’s questions to the panel, and the individual voir dire allowed [to] the parties”). Therefore,

 in the absence of any extraordinary event occurring during voir dire warranting additional

 questions, the court denies Grant’s request for extended counsel-led questioning during voir dire.

        For these reasons, Grant’s Motion to Amend Order on Limitations of Trial Time (#330)

 is DENIED.

        SIGNED at Beaumont, Texas, this 7th day of April, 2021.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                                  4
